





HII TECHNOLOGIES, INC.




SUBSCRIPTION AGREEMENT




The undersigned (hereinafter “Subscriber”) hereby confirms his/her/its
subscription for the purchase of units (“Units”) of HII Technologies, Inc., a
Delaware corporation (the “Company”), on the terms described below, with each
Unit consisting of:




(a)

One share (collectively, the “Shares”) of Series A Convertible Preferred Stock
of the Company, par value $0.001 per share with the rights, preferences and
privileges set forth on Exhibit A hereto (the “Preferred Stock”), convertible
into shares of the Company’s common stock, par value $0.001 per share (the
“Common Stock”) at a conversion price of $0.70 per share.  The Shares of Common
Stock underlying each share of Preferred Stock are herein referred to as the
“Conversion Shares;” and




(b)

A warrant in the form attached hereto as Exhibit B (collectively, the
“Warrants”) to purchase, at any time prior to the third anniversary of the date
of issuance of the Warrant, fivc hundred fifty (500) shares of Common Stock at
the exercise price of $1.00 per whole share of Common Stock (the “Warrant
Exercise Price”).  The shares of Common Stock underlying each Warrant are
referred to herein as the “Warrant Shares.”




The Units, the Preferred Stock, the Conversion Shares, the Warrants and the
Warrant Shares are sometimes referred to collectively herein as the
“Securities.”




In connection with this subscription, Subscriber and the Company agree as
follows:




1.

Purchase and Sale of the Units.  




(a)

The Company hereby agrees to issue and to sell to Subscriber, and Subscriber
hereby agrees to purchase from the Company, a number of Units at a price equal
to $1,000 per Unit (the “Unit Price”) and for the aggregate subscription amount
set forth on the signature page hereto.  Upon acceptance of this Subscription
Agreement by the Company, the Company shall issue and deliver to Subscriber a
share certificate and a warrant certificate evidencing the applicable number of
Shares and Warrants subscribed for against payment in U.S. Dollars of the
Purchase Price (as defined below).




(b)

Subscriber has hereby delivered and paid concurrently herewith the aggregate
purchase price (the “Purchase Price”) set forth on the signature page hereof
required to purchase the Units subscribed for hereunder which amount has been
paid in U.S. Dollars by cash, wire transfer or check, subject to collection, to
the order of “HII Technologies, Inc.”




(c)

Subscriber understands and acknowledges that this subscription is part of a
proposed offering by the Company of up to $3,000,000 of Units (the “Offering”).
 If a subscription is not accepted, whether in whole or in part, the
subscription funds held therein will be returned to the investor without
interest or deduction.





1







--------------------------------------------------------------------------------










2.

Covenants, Representations and Warranties of Subscriber.  Subscriber covenants
with, and represents and warrants to, the Company and Placement Agent as
follows:




(a)

Subscriber is an “accredited investor” as defined by Rule 501 of Regulation D
under the Securities Act of 1933, as amended (the “Act”), and Subscriber is
capable of evaluating the merits and risks of Subscriber’s investment in the
Company and has the capacity to protect Subscriber’s own interests.




(b)

Subscriber understands that the Securities are not presently registered, but
Subscriber is entitled to certain rights with respect to the registration of the
Conversion Shares and the Warrant Shares (see Section 5 below).




(c)

Subscriber acknowledges and understands that the Securities are being purchased
for investment purposes and not with a view to distribution or resale, nor with
the intention of selling, transferring or otherwise disposing of all or any part
thereof for any particular price, or at any particular time, or upon the
happening of any particular event or circumstances, except selling,
transferring, or disposing of the Securities made in full compliance with all
applicable provisions of the Act, the rules and regulations promulgated by the
Securities and Exchange Commission (“SEC”) thereunder, and applicable state
securities laws; and that an investment in the Securities is not a liquid
investment.




(d)

Subscriber acknowledges the Securities must be held indefinitely unless
subsequently registered under the Act or unless an exemption from such
registration is available.  Subscriber is aware of the provisions of Rule 144
promulgated under the Act which permit limited resale of common stock purchased
in a private placement subject to the satisfaction of certain conditions.




(e)

The Subscriber has been furnished with or has had access at the EDGAR Website of
the Commission to the Company’s Form 10-K for the year ended December 31, 2013
and all periodic reports as filed with the Commission subsequent thereto
(hereinafter referred to as the “Reports”).  In addition, the Subscriber has
received in writing from the Company such other information concerning its
operations, financial condition and other matters as the Subscriber has
requested in writing (such other information is collectively, the “Other Written
Information”), and considered all factors the Subscriber deems material in
deciding on the advisability of investing in the Securities.  Subscriber
acknowledges that Subscriber has had the opportunity to ask questions of, and
receive answers from the Company or any person acting on its behalf concerning
the Company and its business and to obtain any additional information, to the
extent possessed by the Company (or to the extent it could have been acquired by
the Company without unreasonable effort or expense) necessary to verify the
accuracy of the information received by Subscriber.




(f)

Subscriber has all requisite legal and other power and authority to execute and
deliver this Subscription Agreement and to carry out and perform Subscriber’s
obligations under the terms of this Subscription Agreement.  This Subscription
Agreement constitutes a valid and





2







--------------------------------------------------------------------------------







legally binding obligation of Subscriber, enforceable in accordance with its
terms, and subject to laws of general application relating to bankruptcy,
insolvency and the relief of debtors and rules of law governing specific
performance, injunctive relief or other general principals of equity, whether
such enforcement is considered in a proceeding in equity or law.




(g)

Subscriber has carefully considered and has discussed with the Subscriber’s
professional legal, tax, accounting and financial advisors, to the extent
Subscriber has deemed necessary, the suitability of this investment and the
transactions contemplated by this Subscription Agreement for the Subscriber’s
particular federal, state, local and foreign tax and financial situation and has
determined that this investment and the transactions contemplated by this
Subscription Agreement are a suitable investment for the Subscriber.  Subscriber
relies solely on such advisors and not on any statements or representations of
the Company or any of its agents.  Subscriber understands that Subscriber (and
not the Company) shall be responsible for Subscriber’s own tax liabilities which
may arise as a result of this investment or the transactions contemplated by
this Subscription Agreement.




(h)

This Subscription Agreement does not contain any untrue statement of a material
fact or omit any material fact concerning Subscriber.




(i)

There are no actions, suits, proceedings or investigations pending against
Subscriber or Subscriber’s properties before any court or governmental agency
(nor, to Subscriber’s knowledge, is there any threat thereof) which would impair
in any way Subscriber’s ability to enter into and fully perform Subscriber’s
commitments and obligations under this Subscription Agreement or the
transactions contemplated hereby.




(j)

Subscriber acknowledges the Securities are speculative and involve a high degree
of risk and that Subscriber can bear the economic risk of the purchase of the
Securities, including a total loss of his/her/its investment.




(k)

Subscriber recognizes that no federal, state or foreign agency has recommended
or endorsed the purchase of the Securities.




(l)

Subscriber is aware the Securities are and will be, when issued, “restricted
securities” as that term is defined in Rule 144 of the general rules and
regulations under the Act.




(m)

Subscriber understands any and all certificates representing the Securities and
any and all securities issued in replacement thereof or in exchange therefore
shall bear the following legend or one substantially similar thereto, which
Subscriber has read and understands:




“THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, OR ANY STATE SECURITIES LAWS AND NEITHER THE SECURITIES
NOR ANY INTEREST THEREIN MAY BE OFFERED, SOLD, TRANSFERRED, PLEDGED OR OTHERWISE
DISPOSED OF EXCEPT PURSUANT TO AN





3







--------------------------------------------------------------------------------







EFFECTIVE REGISTRATION STATEMENT UNDER SUCH ACT OR SUCH LAWS OR AN EXEMPTION
FROM REGISTRATION UNDER SUCH ACT AND SUCH LAWS WHICH, IN THE OPINION OF COUNSEL
FOR THIS CORPORATION, IS AVAILABLE.”




(n)

Because of the restrictions imposed on resale, Subscriber understands the
Company shall have the right to note stop-transfer instructions in its stock
transfer records, and Subscriber has been informed of the Company’s intention to
do so.  Any sales, transfers, or any other dispositions of the Securities by
Subscriber, if any, will be in compliance with the Act.




(r)

Subscriber acknowledges that Subscriber has such knowledge and experience in
financial and business matters that he/she/it is capable of evaluating the
merits and risks of an investment in the Securities and of making an informed
investment decision.




(o)

Subscriber represents: (i) Subscriber is able to bear the economic risks of an
investment in the Securities and to afford the complete loss of the investment,
and (ii) (A) Subscriber could be reasonably assumed to have the capacity to
protect his/her/its own interests in connection with this subscription; or (B)
Subscriber has a pre-existing personal or business relationship with either the
Company or any affiliate thereof of such duration and nature as would enable a
reasonably prudent purchaser to be aware of the character, business acumen and
general business and financial circumstances of the Company or such affiliate
and is otherwise personally qualified to evaluate and assess the risks, nature
and other aspects of this subscription.




(p)

Subscriber understands the Company shall have the unconditional right to accept
or reject each subscription, in whole or in part, for any reason or without a
specific reason, in the sole and absolute discretion of the Company (even after
receipt and clearance of Subscriber’s funds).  No subscription will be binding
upon the Company until accepted by an authorized officer of the Company. In the
event the subscription is rejected, Subscriber’s subscription funds will be
returned without interest thereon or deduction therefrom.




(q)

Subscriber represents that Subscriber is not subscribing for Securities as a
result of or subsequent to any advertisement, article, notice or other
communication published in any newspaper, magazine or similar media or broadcast
over the Internet, television or radio or presented at any seminar or meeting.




(r)

Subscriber has carefully read this Subscription Agreement, the Certificate of
Designation (Exhibit A) relating to the Preferred Stock, and the Warrant
(Exhibit B).




(s)

No representations or warranties have been made to Subscriber by the Company, or
any officer, employee, agent, affiliate or subsidiary of the Company, other than
the representations of the Company contained herein, and in subscribing for the
Securities, Subscriber is not relying upon any representations other than those
contained in this Subscription Agreement.








4







--------------------------------------------------------------------------------







(t)

If Subscriber is a trust, this investment, together with all other securities of
the Company held by the trust, does not exceed 10% of the trust assets.




3.

Covenants, Representations and Warranties of the Company.  The Company covenants
with, and represents and warrants to, Subscriber as follows:




(a)

The Company is duly organized and validly exists as a corporation in good
standing under the laws of the State of Delaware.




(b)

The Company has all such corporate power and authority to enter into, deliver
and perform this Subscription Agreement and the Warrant.




(c)

All necessary corporate action has been duly and validly taken by the Company to
authorize the execution, delivery and performance of this Subscription Agreement
and the Warrant by the Company, and the issuance and sale of the Securities to
be sold by the Company pursuant to this Subscription Agreement and the Warrant.
 This Subscription Agreement and the Warrant have been duly and validly
authorized, executed and delivered by the Company and constitutes the legal,
valid and binding obligation of the Company enforceable against the Company in
accordance with its terms, except as the enforceability thereof may be limited
by bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting the enforcement of creditors’ rights generally and by general
equitable principles.




(d)

The Company is authorized to issue (i) 250,000,000 shares of Common Stock of
which, as of the date of this Agreement, 49,118,556 shares were issued and
outstanding and (ii) 10,000,000 shares of preferred stock, par value $0.001 per
share, of which, as of the date of this Agreement, no shares were issued and
outstanding.  All outstanding shares of Common Stock have been duly authorized
and validly issued, and are fully paid, nonassessable, and free of any
preemptive rights.




(e)

The Reports contain all the information required to be disclosed therein as of
their respective dates.   The Reports do not contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein not misleading in light of the
circumstances when made.




(f)

As of the date hereof, there is no litigation, arbitration, claim, governmental
or other proceeding (formal or informal), or investigation pending or to the
Company's knowledge threatened, with respect to the Company, or its respective
operations, businesses, properties, or assets, or such as individually or in the
aggregate do not now have and will not, to the best knowledge of the Company, in
the future have a material adverse effect upon the operations, business,
properties or assets of the Company.




(g)

Assuming the representations and warranties of the Subscribers in Section 2 are
true and correct, neither the issuance and sale of the Securities nor the
performance of the Company’s obligations under this Agreement and the
Transaction Documents will violate, conflict with, result in a breach of, or
constitute a default (or an event which with the giving of





5







--------------------------------------------------------------------------------







notice or the lapse of time or both would be reasonably likely to constitute a
default in any  material respect) of a material nature under (A) the articles or
certificate of incorporation, charter or bylaws of the Company or (B) to the
Company’s knowledge, any decree, judgment, order, law, treaty, rule, regulation
or determination applicable to the Company of any court, governmental agency or
body, or arbitrator having jurisdiction over the Company or over the properties
or assets of the Company or any of its affiliates.




(h)

The Units (and component parts) to be issued and sold to the undersigned as
provided in this Subscription Agreement have been duly authorized and when
issued and delivered against payment therefor, will be validly issued, fully
paid and non-assessable.  The Shares of the Preferred Stock are convertible into
Common Stock and the shares of Common Stock issuable upon conversion of the
Preferred Stock have been duly authorized and when issued and delivered upon
exercise and due payment therefor will be validly issued, fully paid and
non-assessable.  The Warrants are exercisable for Common Stock and the shares of
Common Stock issuable upon exercise of the Warrants have been duly authorized
and when issued and delivered upon exercise and due payment therefor will be
validly issued, fully paid and non-assessable.  The Company has reserved
sufficient shares of Common Stock to be issued upon conversion of the Preferred
Stock and exercise of the Warrants.




(i)

So long as the Company is a reporting company under the Securities and Exchange
Act of 1934, as amended, the Company shall provide for the transfer, upon
request of the Subscriber, or removal of any legends on the Securities, all as
may be allowed in accordance with SEC Rule 144, and provide any required
opinions of counsel to the Company’s transfer agents, at no cost to Subscriber.




4.

Indemnification.  Subscriber agrees to indemnify and hold harmless the Company,
the Placement Agent, and their respective officers, directors, employees,
shareholders, agents representatives and affiliates, and any person acting on
behalf of the Company from and against any and all damage, loss, liability, cost
and expense (including reasonable attorneys’ fees) which any of them may incur
by reason of the failure by Subscriber to fulfill any of the terms and
conditions of this Subscription Agreement, or by reason of any breach of the
representations and warranties made by Subscriber herein, or in any other
document provided by Subscriber to the Company.  All representations, warranties
and covenants of each of Subscriber and the Company contained herein shall
survive the acceptance of this subscription.




5.

Registration Rights Granted to Subscriber.  




(a)

If the Company determines to register any of its securities, either for its own
account or the account of a security holder or holders, other than (i) a
registration relating solely to employee benefit plans on Form S-8 (or any
successor form) or (ii) a registration relating solely to a Commission Rule 145
transaction on Form S-4 (or any successor form), the Company will:  include in
such registration (and any related qualification under blue sky laws or other
compliance), and in any underwriting involved therein, the Conversion Shares
underlying the Preferred Stock and the Warrant Shares underlying the Warrants
delivered pursuant to this





6







--------------------------------------------------------------------------------







Agreement, subject to any reductions required due to the SEC’s interpretation of
Rule 415 of the Securities Act.




(b)

If, in connection with the underwritten public offering by the Company the
managing underwriter(s) advise the Company in writing that in their opinion the
number of securities requested to be included in such registration exceeds the
number that can be sold in an orderly manner in such offering within a price
range acceptable to the Company, the Company will include in such registration
(i) first, the securities proposed to be sold by the buyer’s in such public
offering; and (ii) second, the common stock requested to be included in such
registration, pro rata among the Subscribers and the other selling stockholders
based on the ratio of the number of shares of common stock that each such
selling stockholder has requested that the Company  include in such registration
over the total number of shares of common stock requested to be included in such
registration. Each Subscriber agrees, if requested by the managing
underwriter(s) for any such offering, to execute a lock up agreement in
connection with any such registration for a period of the date of filing of such
registration statement and ending 90 days after effectiveness of said
registration statement




(c)

Each Subscriber agrees, if requested by the Company, to execute the form of
registration rights agreement entered into among any security holders giving
rise to Subscriber’s rights set forth in Section (a) above.




6.

Patriot Act Compliance. (Terms used in this section are defined in paragraph (d)
below.)




To induce the Company to accept the undersigned’s investment, the undersigned
hereby makes the following representations, warranties and covenants to the
Company:




(a)

The undersigned represents and warrants that no holder of any beneficial
interest in the undersigned’s equity securities of the Company (each a
“Beneficial Interest Holder”) and, no Related Person (in the case the
undersigned is an entity) is or will be:




(1)

A person or entity whose name appears on the list of specially designated
nationals and blocked persons maintained by the Office of Foreign Asset Control
from time to time;




(2)

A Foreign Shell Bank; or




(3)

A person or entity resident in or whose subscription funds are transferred from
or through an account in a Non-Cooperative Jurisdiction.




(b)

The undersigned represents that the bank or other financial institution (the
“Wiring Institution”) from which the undersigned’s funds will be wired is
located in a FATF Country.




(c)

The undersigned represents that:





7







--------------------------------------------------------------------------------







(1)

Neither it, any Beneficial Interest Holder nor any Related Person (in the case
of the undersigned is an entity) is a Senior Foreign Political Figure, any
member of a Senior Foreign Political Figure’s Immediate Family or any Close
Associate of a Senior Foreign Political Figure;




(2)

Neither it, any Beneficial Interest Holder nor any Related Person (in the case
the undersigned is an entity) is resident in, or organized or chartered under
the laws of, a jurisdiction designated by the Secretary of the Treasury under
Section 311 or 312 of the USA PATRIOT Act as warranting special measures due to
money laundering concerns; and




(3)

Its investment funds do not originate from, nor will they be routed through, an
account maintained at a Foreign Shell Bank, an “offshore bank,” or a bank
organized or chartered under the laws of a Non-Cooperative Jurisdiction.




(d)

Definitions:




Close Associate: With respect to a Senior Foreign Political Figure, a person who
is widely and publicly known internationally to maintain an unusually close
relationship with the Senior Foreign Political Figure, and includes a person who
is in a position to conduct substantial domestic and international financial
transactions on behalf of the Senior Foreign Political Figure.




FATF: The Financial Action Task Force on Money Laundering.




FATF Country: A country that is a member of FATF.  As of September 1, 2003, the
countries which are members of FATF are: Argentina; Australia; Austria; Belgium;
Brazil; Canada; Denmark; Finland; France; Germany; Greece; Hong Kong; Iceland;
Ireland; Italy; Japan; Luxembourg; Mexico; Kingdom of the Netherlands; New
Zealand; Norway; Portugal; Singapore; South Africa; Spain; Sweden; Switzerland;
Turkey; United Kingdom and United States.  For a current list of FATF members
see http://www1.oecd.org/fatf/Members_en.htm.




Foreign Bank: An organization which (i) is organized under the laws of a country
outside the United States; (ii) engages in the business of banking; (iii) is
recognized as a bank by the bank supervisory or monetary authority of the
country of its organization or principal banking operations; (iv) receives
deposits to a substantial extent in the regular course of its business; and (v)
has the power to accept demand deposits, but does not include the U.S. branches
or agencies of a foreign bank.




Foreign Shell Bank: A Foreign Bank without a Physical Presence in any country,
but does not include a Regulated Affiliate.




Government Entity: Any government or any state, department or other political
subdivision thereof, or any governmental body, agency, authority or
instrumentality in any jurisdiction exercising executive, legislative,
regulatory or administrative functions of or pertaining to government.

 





8







--------------------------------------------------------------------------------

 

Immediate Family: With respect to a Senior Foreign Political Figure, typically
includes the political figure’s parents, siblings, spouse, children and in-laws.




Non-Cooperative Jurisdiction: Any foreign country or territory that has been
designated as non-cooperative with international anti-money laundering
principles or procedures by an intergovernmental group or organization, such as
FATF, of which the United States is a member and with which designation the
United States representative to the group or organization continues to concur.
 See http://www1.oecd.org/fatf/NCCT_en.htm for FATF’s list of non-cooperative
countries and territories.




Physical Presence: A place of business maintained by a Foreign Bank and is
located at a fixed address, other than solely a post office box or an electronic
address, in a country in which the Foreign Bank is authorized to conduct banking
activities, at which location the Foreign Bank: (a) employs one or more
individuals on a full-time basis; (b) maintains operating records related to its
banking activities; and (c) is subject to inspection by the banking authority
that licensed the Foreign Bank to conduct banking activities.




Publicly Traded Company: An entity whose securities are listed on a recognized
securities exchange or quoted on an automated quotation system in the U.S. or
country other than a Non-Cooperative Jurisdiction or a wholly-owned subsidiary
of such an entity.




Qualified Plan: A tax qualified pension or retirement plan in which at least 100
employees participate that is maintained by an employer organized in the U.S. or
is a U.S. Government Entity.




Regulated Affiliate: A Foreign Shell Bank that: (a) is an affiliate of a
depository institution, credit union or Foreign Bank that maintains a Physical
Presence in the U.S. or a foreign country, as applicable; and (b) is subject to
supervision by a banking authority in the country regulating such affiliated
depository institution, credit union or Foreign Bank.




Related Person: With respect to any entity, any interest holder, director,
senior officer, trustee, beneficiary or grantor of such entity; provided that in
the case of an entity that is a Publicly Traded Company or a Qualified Plan, the
term “Related Person” shall exclude any interest holder holding less than 5% of
any class of securities of such Publicly Traded Company and beneficiaries of
such Qualified Plan.




Senior Foreign Political Figure: A senior official in the executive,
legislative, administrative, military or judicial branches of a non-U.S.
government (whether elected or not), a senior official of a major non-U.S.
political party, or a senior executive of a non-U.S. government-owned
corporation.  In addition, a Senior Foreign Political Figure includes any
corporation, business or other entity that has been formed by, or for the
benefit of, a Senior Foreign Political Figure.








9







--------------------------------------------------------------------------------







USA PATRIOT Act: The Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism (USA PATRIOT Act) Act of 2001
(Pub. L. No. 107-56).




8.

Independent Nature of Investor’s Obligations and Rights.  

 

            The obligations of the Subscriber under this Agreement and any other
documents delivered in connection herewith and therewith (collectively, the
“Transaction Documents”) are several and not joint with the obligations of any
other purchaser of Units, and the Subscriber is not responsible in any way for
the performance of the obligations of any other purchaser of Units under any
Transaction Document.  The decision of the Subscriber to purchase Units pursuant
to the Transaction Documents has been made by the Subscriber independently of
any other purchaser of Units.  Nothing contained herein or in any Transaction
Document, and no action taken by any purchaser of Units pursuant thereto, shall
be deemed to constitute such purchasers as a partnership, an association, a
joint venture, or any other kind of entity, or create a presumption that the
purchasers of Units are in any way acting in concert or as a group with respect
to such obligations or the transactions contemplated by the Transaction
Documents.  The Subscriber acknowledges that no other purchaser of Units has
acted as agent for the Subscriber in connection with making its investment
hereunder and that no other purchaser of Units will be acting as agent of the
Subscriber in connection with monitoring its investment in the Units or
enforcing its rights under the Transaction Documents.  The Subscriber shall be
entitled to independently protect and enforce its rights, including without
limitation the rights arising out of this Agreement or out of the other
Transaction Documents, and it shall not be necessary for any other purchaser of
Units to be joined as an additional party in any proceeding for such purpose.




9.

Miscellaneous.




(a)

Subscriber agrees not to transfer or assign this Subscription Agreement or any
of Subscriber’s interest herein and further agrees that the transfer or
assignment of the Securities acquired pursuant hereto shall be made only in
accordance with all applicable laws.




(b)

Subscriber agrees that Subscriber cannot cancel, terminate or revoke this
Subscription Agreement or any agreement of Subscriber made hereunder, and this
Subscription Agreement shall survive the death or legal disability of Subscriber
and shall be binding upon Subscriber’s heirs, executors, administrators,
successors and permitted assigns.




(c)

Subscriber has read and accurately completed this entire Subscription Agreement.




(d)

This Subscription Agreement constitutes the entire agreement among the parties
hereto with respect to the subject matter hereof and may be amended only by a
written execution by all parties.




(f)

Subscriber acknowledges it has been advised to consult with his/her/its own
attorney regarding this subscription and Subscriber has done so to the extent
that Subscriber deems appropriate.  Subscriber understands and agrees that
Subscriber has not been represented in this transaction by counsel to the
Company.





10







--------------------------------------------------------------------------------










(g)

Any notice or other document required or permitted to be given or delivered to
the Subscriber shall be in writing and sent: (i) by registered or certified mail
with return receipt requested (postage prepaid) or (ii) by a recognized
overnight delivery service (with charges prepaid).




If to the Company, at:




HII Technologies, Inc.

710 N. Post Oak Road, Suite 400

Houston, Texas 77024

Attn.: Matthew C. Flemming, Chief Executive Officer




If to the Subscriber, at its address set forth on the signature page to this
Subscription Agreement, or such other address as it shall have specified to the
Company in writing.




(h)

Failure of the Company to exercise any right or remedy under this Subscription
Agreement or any other agreement between the Company and the Subscriber, or
otherwise, or delay by the Company in exercising such right or remedy, will not
operate as a waiver thereof.  No waiver by the Company will be effective unless
and until it is in writing and signed by the Company.




(i)

This Subscription Agreement shall be enforced, governed and construed in all
respects in accordance with the laws of the State of Texas, as such laws are
applied by the Texas Courts (as defined below) except with respect to the
conflicts of law provisions thereof, and shall be binding upon the Subscriber,
the Subscriber’s heirs, estate, legal representatives, successors and assigns
and shall inure to the benefit of the Company, its successors and assigns.




(j)

Any legal suit, action or proceeding arising out of or relating to this
Subscription Agreement or the transactions contemplated hereby shall be
instituted exclusively in state or federal courts located in City of Houston,
State of Texas (the “Texas Courts”).  The parties hereto hereby: (i) waive any
objection which they may now have or hereafter have to the venue of any such
suit, action or proceeding, and (ii) irrevocably consent to the jurisdiction of
the applicable Texas Court in any such suit, action or proceeding.  The parties
further agree to accept and acknowledge service of any and all process which may
be served in any such suit, action or proceeding in the Texas Courts and agree
that service of process upon a party mailed by certified mail to such party’s
address shall be deemed in every respect effective service of process upon such
party in any such suit, action or proceeding.




(k)

If any provision of this Subscription Agreement is held to be invalid or
unenforceable under any applicable statute or rule of law, then such provision
shall be deemed modified to conform to such statute or rule of law.  Any
provision hereof that may prove invalid or unenforceable under any law shall not
affect the validity or enforceability of any other provisions hereof.





11







--------------------------------------------------------------------------------










(l)

The parties understand and agree money damages would not be a sufficient remedy
for any breach of the Subscription Agreement by the Company or the Subscriber
and that the party against which such breach is committed shall be entitled to
equitable relief, including injunction and specific performance, as a remedy for
any such breach.  Such remedies shall not be deemed to be the exclusive remedies
for a breach by either party of the Subscription Agreement but shall be in
addition to all other remedies available at law or equity to the party against
which such breach is committed.




(m)

All pronouns and any variations thereof used herein shall be deemed to refer to
the masculine, feminine, singular or plural, as identity of the person or
persons may require.  




(n)

This Subscription Agreement may be executed in counterparts and by facsimile,
each of which shall be deemed an original, but all of which shall constitute one
and the same instrument.










[Signature Pages Follow]








12







--------------------------------------------------------------------------------







Signature Page for Individuals:




IN WITNESS WHEREOF, Subscriber has caused this Subscription Agreement to be
executed as of the date indicated below.




$______________________($1,000 per Unit)

___________________________________

      Total Purchase Price

Number of Units

 

 

____________________________________

___________________________________

Print or Type Name

Print or Type Name (Joint-owner)

 

 

____________________________________

___________________________________

Signature

Signature (Joint-owner)

 

 

___________________________________

__________________________________

Date

Date (Joint-owner)

 

 

____________________________________

___________________________________

IRS Taxpayer Identification Number

IRS Taxpayer Identification Number (Joint-owner)

 

 

___________________________________

____________________________________

Address

Address (Joint-owner)

 

 

___________________________________

____________________________________

Telephone Number

Telephone Number

 

 

___________________________________

____________________________________

Fax Number

Fax Number

 

 

___________________________________

____________________________________

E-mail Address

E-mail Address




Type of Ownership




Individual

Tenants in common

Joint tenants with right of survivorship

Community property (check only if resident of community property state)

Other (please specify:____________________)








13







--------------------------------------------------------------------------------







Wiring Instructions:







Bank Name:

 

 

ABA #:

 

 

Tel Number:

 

 

Address:

 

 

Acct #:

 

 

Acct. Name:

 

 

Reference:

 

Preferred Stock and Warrant Financing -- HII Technologies, Inc.














14







--------------------------------------------------------------------------------







Partnerships, Corporations or Other Entities:




IN WITNESS WHEREOF, Subscriber has caused this Subscription Agreement to be
executed as of the date indicated below.







$ ______________________($1,000 per Unit)

_____________________________

   Total Purchase Price

Number of Units




_____________________________________________________________________________

Print or Type Name of Entity

______________________________________________________________________________

Address




______________________________

Telephone Number




______________________________

Fax Number




______________________________

Email Address







____________________________________

____________________________________

Taxpayer I.D. No. (if applicable)               

        

Date







By: ____________________________________

____________________________________

Signature: Name:

Print or Type Name and Indicate

 Title:

Title or Position with Entity







____________________________________

____________________________________

Signature (other authorized signatory)

Print or Type Name and Indicate

Title or Position with Entity




Type of Ownership




Individual

Tenants in common

Joint tenants with right of survivorship

Community property (check only if resident of community property state)

Other (please specify:____________________)











15







--------------------------------------------------------------------------------







All subscriptions from partnerships, corporations, trusts or limited liability
companies must be accompanied by resolutions of the appropriate corporate
authority (board of directors, trustee or managing partner or members, as
applicable) and trust documents evidencing the authorization and power to make
the subscription.




Wiring Instructions:




Bank Name:

 

 

ABA #:

 

 

Tel Number:

 

 

Address:

 

 

Acct #:

 

 

Acct. Name:

 

 

Reference:

 

Preferred Stock and Warrant Financing -- HII Technologies, Inc.








16







--------------------------------------------------------------------------------







SUBSCRIPTION ACCEPTANCE BY HII TECHNOLOGIES, INC.







IN WITNESS WHEREOF, the Company has caused this Subscription Agreement to be
executed, and the foregoing subscription accepted, as of the date indicated
below.







HII Technologies, Inc.










By:  __________________________________

       Name: _____________________________

       Title: _______________________________










Date: _______________________, 2014





17







--------------------------------------------------------------------------------







EXHIBIT A




Certificate of Designation of Series A Preferred Stock




(see attached)





18







--------------------------------------------------------------------------------







EXHIBIT B




Form of Warrant




(see attached)





19





